DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


Claims 9-18 are hereby amended as follows:
Claims 9- 18 are cancelled as non-elected claims.

Allowable Subject Matter

Claims 1-8 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “plasma doping the surface of the III-V semiconductor material on the side regions adjacent to the gate structure after the plasma cleaning to form plasma doped extension regions that partially extend below the gate structure, a portion of the III-V semiconductor material in the extension regions reacting with plasma excited radicals at a temperature that activates at least a portion of the III-V semiconductor material”, with combination of remaining features, as recited in claim 1.
Alptekin et al (US 2012/0273798 A1) discloses fabrication stage after formation of gate 110, source-drain extensions 104 can be formed in substrate 101 under the gate. Specifically, source-drain extensions 104 can be formed utilizing an implant technique, such as ion implantation of ion dopants into substrate 101 followed by an annealing process (Fig [1], Para [0028]).

However, Alptekin fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-8 and 21-22 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898